Boslaugh, J.
The defendant pleaded nolo contendere to robbery and was sentenced to 3 years’ imprisonment. He appeals, contending the sentence was excessive.
The sentence imposed was the minimum prescribed by statute. § 28-414, R. R. S. 1943. The defendant argues that he should have been placed on probation.
The defendant is 22 years of age. He has worked in packing houses and as a taxi driver. At the time of the offense he was employed by Greater Omaha Community Action, Inc. He is married but is separated from his wife. He has no prior felony convictions but has been absent without leave from the military service since 1968. The record indicates he has an alcohol problem.
The robbery took place on August 7, 1972, near Arlington, Nebraska. The defendant had been drinking and had driven to Macy, Nebraska, with his cousin. On the way back to Omaha, they forced another car off the road and then beat and robbed the driver. The defendant continued on to Omaha where he continued to drink the rest of that day.
The crime was one of violence. The record indicates the defendant has engaged in violence on other occasions and has little regard for the responsibility he owes to his family and society. The sentence imposed was not excessive but was appropriate under the facts and circumstances of the case.
The judgment is affirmed.
Affirmed.